Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 12/14/2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 7.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ejiti et al. (US Pat. No.: 5,629,062) discloses a method of manufacturing fiber reinforced plastic pipe. The method discloses a cylindrical inner layer formed by winding a prepreg sheet containing a thermosetting resin as a matrix and an outer layer formed by winding a 
Kamihara et al. (US Pub. No.: 2015/0044925 A1) discloses a method of manufacturing a structural material. The method discloses laminating plurality of carbon fiber sheets together and laminating metal foil or metal mesh on outer surface of CFRP (¶0029-0033). 
Ross (US Pat. No.: 5,104,726) discloses a method of making woven fabric and process for reinforced structural composites. The method discloses having a weave pattern or mesh which provides uniforms flexibility and which can be used as structural fabric or impregnated with a resin in a structural composite (Abstract). 
However, the cited prior art of references alone or in combination fails to discloses or provide any motivation of “…forming a mesh layer on a CFRP surface; fixing the mesh layer on the CFRP surface by impregnating a heat-resistant resin therein; and forming a metal coating layer by thermal spray coating on the fixed mesh layer in which the heat-resistant resin is impregnated.” The benefit of doing so would have been to produce lightweight hydraulic cylinder. Thus, allowable limitations in combination with other limitations are allowed at the time of invention and over the cited prior art of references. Claims 1-6 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746